Citation Nr: 9917376	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for Hodgkin's lymphoma, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased (compensable) evaluations for 
hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1994 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which the RO proposed to reduce the 
evaluation of Hodgkin's lymphoma from 100 percent to 30 
percent disabling.  The proposed reduction was implemented 
pursuant to an August 1994 rating decision.  

This appeal also arises from a July 1993 decision of the 
Chicago RO, in which service connection was granted for 
hearing loss and tinnitus, and noncompensable evaluations 
were assigned for each of these disabilities.  The Board has 
construed the veteran's testimony at the time of a June 1994 
personal hearing as a notice of disagreement as to these 
issues, as it appears that his testimony at this hearing was 
intended to constitute claims for increased evaluations for 
hearing loss and tinnitus.  It also appears that the veteran 
was deterred from pursuing the claim for an increased 
evaluation for tinnitus when he was told by the hearing 
officer that a compensable evaluation required evidence of 
acoustic trauma.  

As the June 1994 hearing fell within one year following the 
original July 1993 rating decision which granted service 
connection for hearing loss and tinnitus, it constitutes a 
timely notice of disagreement according to the provisions of 
38 C.F.R. § 20.200 (1998).  Thereafter, Statements of the 
Case were not issued regarding the claims for increased 
evaluations for hearing loss and tinnitus.  However, in an 
August 1994 statement, the veteran's representative indicated 
the veteran's disagreement with an August 1994 rating action 
(on a different issue), and in doing so, the representative 
referred to the testimony at the time of the June 1994 
personal hearing.  In addition, the record includes a VA Form 
9, submitted in October 1994, in which the veteran complains 
that a previous Statement of the Case did not mention his 
hearing loss appeal.  

As the regulatory period for filing a substantive appeal is 
tolled until Statements of the Case are issued, the Board has 
construed the veteran's August 1994 and October 1994 
statements as timely filed substantive appeals as to the 
claims for increased (compensable) evaluations for hearing 
loss and for tinnitus.  

The Board has proceeded to adjudication of the claim for an 
increased evaluation for tinnitus.  As the decision rendered 
herein is entirely favorable, the Board finds that neither 
the veteran or his claim are prejudiced by the Board's 
adjudication of this claim prior to the issuance of a 
Statement of the Case.   

During the pendency of this appeal, the veteran apparently 
relocated to Florida, and the St. Petersburg RO has 
jurisdiction over the instant claims.  

The issues of entitlement to restoration of a 100 percent 
evaluation for non-Hodgkin's lymphoma and an increased 
(compensable) evaluation for hearing loss are the subject of 
a Remand which immediately follows the decision herein.  


FINDING OF FACT

The record indicates that the veteran suffers from persistent 
symptoms of tinnitus which may be attributed to acoustic 
trauma.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent 
disabling have been met for tinnitus.  38 U.S.C.A. §§ 1154, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Evaluation for Tinnitus

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence and Background

Pursuant to a March 1993 rating action, service connection 
was granted for Hodgkin's non-sclerosing lymphoma.  The RO 
noted that Hodgkin's lymphoma had been diagnosed during the 
veteran's active service and he had undergone a bone marrow 
transplant and chemotherapy.  

The report of an April 1993 VA audio-ear disease examination 
shows a diagnosis of 
bilateral sensorineural hearing loss associated most likely 
with ototoxicity of chemotherapy.  

The report of a June 1993 VA audio-ear disease examination 
provides the history that while in service, the veteran 
developed Hodgkin's disease, Stage IV, for which he underwent 
chemotherapy followed by several courses of radiation therapy 
and a bone marrow transplant.  The veteran complained of 
constant ringing in his ears, and it was noted that there was 
no other prior history of ear disease.  The report shows the 
following diagnoses:  1. Hodgkin's disease; 2. bilateral 
sensorineural hearing loss, probably secondary to #1; and 3. 
tinnitus, constant, secondary to #2.  

Pursuant to a July 1993 rating action, service connection was 
granted for hearing loss and tinnitus as disabilities 
directly due to and proximately the result of the service-
connected non-sclerosing Hodgkin's lymphoma.  Noncompensable 
evaluations were assigned for each of these disabilities.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

The criteria for evaluation of diseases of the ear are set 
forth in the Schedule in 38 C.F.R. § 4.87 (1998).  Diagnostic 
Code 6260 pertains to tinnitus, and provides a compensable 
evaluation of 10 percent disabling for persistent tinnitus as 
a symptom of head injury, concussion, or acoustic trauma.  

Having reviewed the evidence, the Board has concluded that 
the medical evidence supports the assignment of an evaluation 
of 10 percent disabling for tinnitus.  Specifically, the 
record shows that the veteran has been diagnosed with 
tinnitus and hearing loss as secondary to his service-
connected non-Hodgkin's lymphoma, and it appears that his 
hearing problems were incurred as a result of the 
chemotherapy used to treat his cancer diagnosis.  The April 
1993 VA examination shows that the veteran's hearing loss was 
secondary to ototoxicity from chemotherapy, and the June 1993 
VA examination confirms this diagnosis and shows a finding 
that the development of tinnitus was secondary to the hearing 
loss diagnosis.  

According to The Random House College Dictionary (Random 
House, 1st ed. 1980), "trauma" is defined as "a body injury 
produced by violence or any thermal, chemical, or other 
extrinsic agent."  In this case, the veteran was subjected 
to chemical treatments in the form of chemotherapy which 
resulted in an impairment to his hearing.  Therefore, the 
Board has concluded that the veteran's current diagnosis of 
tinnitus may be attributed to acoustic trauma.  Furthermore, 
as the veteran has complained of constant ringing in his 
ears, the evidence suggests that he suffers from persistent 
symptoms.  

Accordingly, the Board finds that the schedular criteria have 
been met for a compensable evaluation of 10 percent disabling 
for tinnitus, and the veteran's claim for an increased 
evaluation is granted.  The Board notes that although this 
claim arises from an "original grant of service 
connection," the increased evaluation assigned herein is the 
highest evaluation allowable for tinnitus according to the 
pertinent regulatory criteria, and thus, it is unnecessary to 
consider the propriety of "staged ratings" in this 
instance.  See Fenderson v. West, 12 Vet.App. 119 (1999).  




ORDER

An increased evaluation of 10 percent disabling is granted 
for tinnitus.  


REMAND

The veteran contends that the reduction of his disability 
percentage from 100 to 30 percent was drastic and 
unwarranted.  He has also contended that he continues to 
suffer from significant disability as a result of Hodgkin's 
lymphoma.  

Having reviewed the record, the Board has determined that 
this claim is not yet ready for adjudication on appeal, as 
due process considerations remain to be satisfied.  
Specifically, the record shows that in April 1996, the 
veteran was afforded a hearing before a Member of the Board 
sitting at the Chicago RO.  According to 38 C.F.R. § 20.707 
(1998), the Member who conducts the hearing shall participate 
in making the final determination of the claim.  

In this case, the Member who conducted the veteran's April 
1996 hearing cannot participate in making a final 
determination as to the claim, as he is no longer employed by 
the Board.  Thus, this claim must be returned to the RO so 
that the veteran may be afforded the opportunity for another 
personal hearing before a current Board Member, if he so 
chooses.  

In addition, on Remand the RO will have the opportunity to 
issue a Statement of the Case with regard to the veteran's 
claim for an increased evaluation for hearing loss.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  With regard to the claim for 
restoration of a 100 percent evaluation 
for non-Hodgkin's lymphoma, the RO should 
schedule the veteran for a travel board 
hearing in accordance with the Board's 
travel schedule.  By letter to his latest 
address of record, the veteran should be 
notified of the date, time, and location 
of this hearing, and he should be 
informed that the hearing has been 
scheduled because the Member who 
conducted his April 1996 hearing is no 
longer employed by the Board.  The 
veteran's representative should also be 
notified of the date, time, and location 
of the hearing, and in addition, the 
veteran and his representative should be 
informed that in the event of his failure 
to appear, without indication of good 
cause, the claim for restoration of a 100 
percent disability evaluation for 
Hodgkin's lymphoma will be decided by the 
Board on the basis of the evidence of 
record.  All documentation regarding 
notification to the veteran should be 
associated with the claims folder, to 
specifically include any communication 
from the U.S. Postal Service to the 
effect that the notification was not 
received.  Thereafter, the claim should 
be returned to the Board for further 
action, as appropriate.  

2.  With regard to the veteran's claim 
for an increased (compensable) evaluation 
for hearing loss, the RO should provide 
the veteran and his representative with 
an appropriate Statement of the Case, to 
include discussion of the evidence as 
well as all pertinent regulatory 
provisions.  The veteran should be 
provided with notice and opportunity to 
submit additional argument and evidence 
in support of his claim, along with an 
appropriate amount of time within which 
to submit such additional documentation.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









